             Case 1:19-cr-00830-AT Document 21 Filed 01/27/20 Page 1 of 2




                                        17 Academy Street, Suite 305
                                         Newark, New Jersey 07102
                                           Phone: (973) 242-4700
                                            Fax: (973) 242-4701
                                            www.figginslaw.com
                                            BRANCH OFFICES:

     140 East Ridgewood Avenue                                                       30 Wall Street 8th Floor
     Paramus, NJ 07640                                                              New York, NY 1005

Reply to Newark Office [X]


ASSOCIATES
Kenneth E. Brown, Esq.
Linda Childs, Esq.


                                                                       January 27, 2020

SENT VIA ECF
Honorable Analisa Torres
U.S. Southern District of NY
500 Pearl Street
New York, NY 10007

                         Re:     State of NY v Michael Thomas, et al.
                                 Docket No.: 1:19-cr-00830
                                 Adjournment Request

Dear Hon. Judge Torres:
        Pursuant to the Court’s request, I am making a written request that the April 20, 2020
trial date be adjourned for at least 6 months. Firstly, the government in this matter sent out
discovery on or about December 31, 2019. It was received in my office over the holiday break
when no one was working. Thereafter, there was an issue with me being able to access the drive
containing all of the information proffered by the government because we were given the wrong
password by the government. Accordingly, I have had only about two weeks to review the
voluminous discovery provided.
         The discovery ostensibly contains approximately 25,000 documents and hundreds of
hours of video footage. In order to effectively represent my client, I will need at least an
additional 60 days to review the discovery and discuss it with my client. Thereafter, I will still
need to conduct an investigation based on the information and witness statements detailed in the
discovery. Such an undertaking will take at the minimum another 60 days. As the Court can see,
it will take me 90 days or more before I am in a position to know what additional discovery may
be needed or what motions are appropriate. Additionally, this timeline doesn’t even account for
issues regarding subpoenas, requests for additional discovery and attempting to locate witnesses
or hire experts.
             Case 1:19-cr-00830-AT Document 21 Filed 01/27/20 Page 2 of 2




                                        17 Academy Street, Suite 305
                                         Newark, New Jersey 07102
                                           Phone: (973) 242-4700
                                            Fax: (973) 242-4701
                                            www.figginslaw.com
                                            BRANCH OFFICES:

      140 East Ridgewood Avenue                                            30 Wall Street 8th Floor
      Paramus, NJ 07640                                                   New York, NY 1005

Reply to Newark Office [X]


ASSOCIATES
Kenneth E. Brown, Esq.
Linda Childs, Esq.




       As previously noted, I intend on filing a motion for dismissal based on selective
prosecution. If successful, this motion will entitle my client to additional discovery beyond what
has previously been provided which also pushes the trial timeline beyond April of 2020.
       My client’s position is also that we are entitled to any and all reports, memorandums,
witness statements and investigative reports written, produced or possessed by the inspector
general regarding this incident and the Federal Bureau of Prison’s policy regarding written
statements and employee conduct.
        It should be noted, that it took the justice department, the FBI, the inspector general’s
office and an assortment of other federal agencies more than 90 days to investigate this matter.
Accordingly, it is more than reasonable that it would take the defendant and his counsel, who
have less than one percent of the man power and resources of the government, a significantly
longer time to accomplish an adequate investigation and review of all the necessary information
provided in this case.


Respectfully yours,
/s/ Montell Figgins
Montell Figgins, Esq.
Attorney for Defendant Michael Thomas


cc:      Nicolas Roos, Esq., Counsel for Plaintiff
         Rebekah Donaleski, Esq., Counsel for Plaintiff
         Jessica Lonergan, Esq., Counsel for Plaintiff
         Jason Erroy Foy, Esq, Counsel for Defendant Noel
